 NATIONAL LEAD COMPANY, TITANIUMDIVISION545strictest impartiality in the conduct of representation elec-tions. It looks with disfavor uponanyattempt to misuse itsprocesses to secure partisan advantage.3 TheBoard allowsbroad latitude in carrying on preelection propaganda.4 Butthere are limits to propaganda methods which the Board willpermit.5 The Petitioner exceeded those limits in the presentcase.The Board has permitted parties to distribute marked sam-ple ballots in order to show their partisans how to vote at theelection. 6 But that permission does not extend to the distribu-tion of falsified ballots under the guise of true copies of offi-cial ballots used in elections.We find that the distribution of the ballot in question pre-vented a free and untrammeled expression of choice by em-ployees.Accordingly,we shall, contrary to the RegionalDirector'srecommendation,set aside the results of the elec-tion held on May 14, 1953, and direct a new election.[The Board set aside the election held on May 14, 1953.][Text of Second Direction of Election omitted from publi-cation.]Chairman Farmer and Member Styles took no part in theconsideration of the above Supplemental Decision,Order, andSecond Direction of Election.3See The Am-O-Krome Company, 92 NLRB 893, 894, where the Board said: "No participantin a Board election should be permitted to suggest to voters that this Government Agency, orany of its officials,endorses a particular choice."4United Aircraft Corporation, 103 NLRB 102.5 E g., United Aircraft Corporation,supra Timken-Detroit Axle Company, 98 NLRB 790.6 L. Gordon&Sons, Inc., supra;Gray Drug Stores,Inc., supra.NATIONAL LEAD COMPANY, TITANIUM DIVISIONand C. C.WILSONCHEMICAL WORKERS' BASIC UNION, LOCAL NO. 1744,Affiliatedwith the BROTHERHOOD OF PAINTERS, DEC-ORATORS AND PAPERHANGERS OF AMERICA, AFLandC. C. WILSONCHEMICAL WORKERS' BASIC UNION, LOCAL NO. 1744,Affiliatedwith the BROTHERHOOD OF PAINTERS, DEC-ORATORS AND PAPERHANGERS OF AMERICA, AFLandS.J.CARTER. Cases Nos. 14-CA-886, 14-CB-174, and14-CB-176. August 4, 1953DECISION AND ORDEROn February 13, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in the above-entitled proceed-106 NLRB No. 96. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, finding that the Respondents had engaged in certain unfairlabor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. There-after, the Respondent Union and the General Counsel filedexceptions and supporting briefs. The Respondent Jnion re-quested oral argument; this request is hereby denied becausethe record, including the briefs and exceptions, adequatelypresentsthe issues and positions of the parties.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the Inter-mediate Report only to the extent consistent withthis decision.The Trial Examiner found that, in discharging fromemploy-ment the two charging parties, the Respondent Companyviolated Section 8 (a) (1) and 8 (a) (3) and that the RespondentUnion, by requesting their discharge, violated Section 8 (b)(1) (A) and 8 (b) (2). We disagree with these findings.On June 5, 1951, the Respondent Company and the RespondentUnion 'signed their first collective-bargaining agreement,effective from May 4, 1951, to March 13, 1952. This agreementcontained a clause requiring union membership, as a conditionof employment, on the 31st day following the effective date ofthe union-security clause or following the beginning of em-ployment, whichever was later. Pursuant to aunion-authoriza-tion election the union-security clause became operative inSeptember 1951. Three days before the end of the contractterm the parties executed a succeeding contract tobe effectiveon March 14, 1952, a date immediately following the expirationof thefirst agreement.During the whole period when therewas a union-security arrangement in effect, the only dues paidby either of the charging parties, employees C. C. Wilson andS. J. Carter, were Carter's dues for the month of November1951.A dues checkoff system was available to them, but theychose not to use it. On several occasions they indicated thatthey would pay their dues in cash, but, as the Trial Examinerfound, the Union rejected these offers because they would notalso pay the fines which were imposed for nonattendance atunion meetings.No action, because of the employees' failureto pay their fines together with dues, was taken by the Union.On July 31, 1952, the Union wrote a letter to these 2, and 9other delinquent employees, in which it demanded the paymentwithin 10 days of all dues owing under the contracts andthreatened to seek their discharge in case of default. The let-ter added: "So that there may be no misunderstanding, this'The name of the Union at that time was Chemical Workers' Basic Union Local No 1,for it did not affiliate with the Brotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL, until October 10, 1952, when it acquired its present name. NATIONAL LEAD COMPANY, TITANIUM DIVISION547letter, and the contents thereof, refer only to your obligationto pay p`riodic dues of your Local Union and has no referenceto fines"orassessments."Only these 2 employees failed topay their dues within the time allowed.They made tenderswhich were belated and rejected for that reason. On August 14,1952, the Union requested their dischai ge. Their employmentwas terminated by the Respondent Company as a result of theUnion's request, on August 18 and September 2, respectively.The Trial Examiner correctly points out that, as the Boardhas long held,the amended Act does not countenance dischargeof any employee because of failure to pay fines.2He then ap-parently applies this rule in reaching his conclusion that theRespondent Union "forfeited"its legal right to demand dues forthe period from September 1951 to July 31, 1952, during thetime it had attached to the dues requirement the "illegal condi-tion" of simultaneous payment of fines.We can see no justifi-cation for such an extension of the rule regarding dischargesfor failure to pay fines.The Union'sdemand, without more,that the employees pay fines was clearly not illegal in thissituation.Under Section 8 (a) (3) and 8(b) (2), the Union'sfinancial arrangementwith itsmembers comes within the pur-view of the Act only when discrimination against the employeeis involved"in regard to hire or tenure of employment or anyterm or condition of employment."A union's imposition of afines requirement together with the payment of dues is notproscribed conduct underthe Actso long as the union does notrequest the employer to discriminate against the employeefor failing to tender his fines,and so long as the employer doesnot so discriminate.In this case the earlier insistence uponfines did not result in any change in these employees'employ-ment status,nor was there a request to make such a change.On the contrary,the discharges were brought about only afterthe demand for dues was separated from the demand for finesand after the employees were given a fresh and ample oppor-tunity to clear themselves with the Union by tendering theirdues alone.We find no violation of the Act in this conduct ofthe Respondents.The Trial Examiner also found that, on July 31, 1952,"when the illegal demand for fines was first withdrawn,"these employees were in the same position as new,nonmemberemployees and therefore entitled to a 30-day grace period.For reasons expressed in the above paragraph,we see no rea-son to regard these employees differently from any other duesdelinquents.We do not find a violation,therefore,in the factthat no grace period was given these employees.'2Westinghouse Electric Corporation, 96 NLRB 522; Pen and Pencil Workers Union, 91NLRB 883.3North American Refractories Company, 100 NLRB 1151322615 0 - 54 - 36 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDFinally, the General Counsel contends that the Union im-properly demanded, about August 1, 1952, dues owing from theterm of the first contract,on the ground that the language ofthe current agreement required union membership in goodstanding only "during the life of this Agreement." A determi-nation of the liability of these employees for the dues whichaccrued between September 1951, and March 13, 1952, re-quires an inspection of the contractual relationship between theRespondents.The union-security arrangement in the secondcontract was, essentially,amere renewal of the provision inthe first one. Moreover,there was no time lapse between theterms of the two successive agreements.With regard tounion security, therefore, there was unmarred continuity fromSeptember 1951, to the time of their discharge.To this extentat least, the second contract was, in effect,a continuation ofthe previous contract, rather than a completely new bargainingagreement.To find that these employees are relieved from thepayment of dues owing at the conclusion of the first in a seriesof uninterrupted contract terms would, we believe, place undueemphasis upon the form of the contractual arrangement. TheBoard in a number of cases,particularly with reference tounion-security clauses,4 has looked to the substance ratherthan the technical form of the contractual relationship be-tween unions and employers.Under the circumstances and for the reasons set forthabove, we find that the Respondent Company, National Lead,Titanium Division, did not violate Section 8 (a) (1) and 8 (a)(3)of the Act, and that the Respondent Union, ChemicalWorkers' Basic Union, Local No. 1744, affiliated with theBrotherhood of Painters,Decorators and Paperhangers ofAmerica, AFL, did not violate Section 8 (b) (1) (A) and 8 (b)(2)Accordingly, we will dismiss the complaint.[The Board dismissed the complaint.]Chairman Farmer and Member Styles took no part in theconsideration of the above Decision and Order.4See,forexample,NorthAmerican Refractories Company, supr; Sylvania ElectricProducts, Inc , 100 NLRB 357.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served,complaints,an order of consolidation, andnotice of hearing having been issued and served by the General Counsel of the National LaborRelations Board, and answers having been filed by the above-named Respondents,a hearinginvolving allegations of unfair labor practices in violation of Section 8 (a) (1) and(3) and Sec-tion 8 (b) (1) (A) and (2) of the National Labor Relations Act, as amended, 61 Stat 136, hereincalled the Act, was held in St Louis, Missouri, on January 21, 1953, before the undersignedTrialExaminer NATIONAL LEAD COMPANY, TITANIUM DIVISION549In substance, the complaints allege and the answers deny that- (1) On August 14 and Sep-tember 2, 1952, respectively, the Union caused the Company to discharge employees C. C.Wilson and S. J. Carter for nonmembership in the Union when membership had been deniedthem for reasons other than failure to tender periodic dues, and (2) by such discharges theRespondents coerced and restrained employees in the exercise of rights guaranteed bySection 7 of the Act.At the hearing all parties were represented by counsel, were afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,to argue orally upon the record,and to file briefs and proposed findings of fact and conclu-sions of law A brief has been received from General Counsel.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT COMPANYNational Lead Company is a New Jersey corporation with plants, offices, and warehouseslocated throughout the United StatesThisproceedinginvolves only the Company's TitaniumDivision located in St Louis, Missouri,where it is engaged in the manufacture of titaniumpigments. During the last calendar year the Company used at this plant raw materials valuedatmore than $ 500,000, of which more than 40 percent was shipped to it from points outsidetheState of MissouriDuring the same period about 90 percent of its finished products,valued at more than $1,000,000, was shipped to points outside the State of Missouri.All parties conceded at the hearing that the Respondent Company is engaged in commercewithin the meaning of the Act It is so foundILTHE LABOR ORGANIZATION INVOLVEDChemicalWorkers'Basic Union, Local No 1744, affiliated with the Brotherhood ofPainters, Decorators and Paperhangers of America, A. F. L., is a labor organization admittingto membership employees of the Respondent CompanyIII.THE UNFAIR LABOR PRACTICESA. The factsEmployees C. C. Wilson and S. J. Carter were discharged on August 14 and September 2,1952, respectively, because each failed to pay to the Union, within 10 days after July 31,1952, his accumulated back dues. Whether or not the discharges were violative of the Act isthe major issue presented.At the time its union-shop provisions were invoked by the Union,a written agreementexisted between the Respondents, the legality of which is not challenged by General Counsel.Inshort, it appears that inJuly 1952,the parties were operating under a 2-year contractexecuted on March 10, 1952, which contained the following "union-security" clause:The Company agrees that every employee, who is included in the unit of employeescovered by this Agreement, shall, as a condition of employment, be or become a memberof the Union on the thirty-first (31st) day following the effective date of this union-shopclause or following the date of his employment, whichever, is later, and shall maintainsuch membership in good standing during the life of this Agreement, iThis agreement succeeded a similar contract executed in 1951,which contained a similarunion-security clause, effective September 1, 1951, which followed a Board election andcertification'Thisclause also contains a proviso paraphrasing language of Section 8 (a) (3) of the Actto the effect that there is to be no discrimination for nonmembership if denied or terminatedfor any reason other than failure to tender periodic dues and initiation fees uniformly required. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 31, 1952, the Union sent to several employees, including.Wilson and Carter, let-ters containing the following text, in part:As you know, and as you have been previously advised, the records of said Local Unionreveal that you are delinquent in the payment of the periodic dues of said Local Union,and that, pursuant to the foregoing By-Law provisions, you are now in bad standing Thepurpose of this letter is to advise you, anything heretofore to the contrary notwith-standing, that unless, within ten (10) days from the date of this letter, you pay the peri-odic dues which have accrued against you and remain unpaid and to which the Union isentitled pursuant to its collective bargaining agreements with your Employer, and pur-suant to the provisions of the Labor-Management Relations Act, 1947, a demand will bemade immediately thereafter upon your Employer to discharge you for your delinquencyin and failure to pay the aforementioned periodic dues So that there may be no mis-understanding, this letter, and the contents thereof, refer only to your obligation to payperiodic dues of your Local Union and has no reference to fines or assessments. Sim-ilarly, this letter refers only to those Local Union dues which became due and payablein the month of September, 1951, and thereafter, inasmuch as the union-shop clause inthe first contract between your Employer and this Union did not become effective untilthe last part of August, 1951. Accordingly, in conformity with the law, this Union will notseek your discharge for failure to pay your union dues prior to the effective date of saidunion-shop clauseWith reference to such prior dues, if any, owed by you, remediesother than your discharge from employment will be invoked to collect same, if neces-sary.Copies of these letters were sent to the CompanyUpon receipt of his letter Carter, then on sick leave, promptly wrote to the Union andpointed out that a union steward had previously refused to accept his dues without the accom-panying payment of fines, (imposed by the Union for failure to attend meetings) and asked foran extension of time because he was sick. Although Morris Parker, head of the Union, re-ceived Carter's plea he made no replyWilson did not receive his letter at the time. Its registered delivery was signed for by aniece, temporarily at his home, on August 1, the day he left for a vacation trip The nieceneglected to inform either Wilson or his wife of its receipt and the document was not finallylocated for about a year On August 12, when he returned from his vacation, Wilson was toldby his brother that he was, in effect, in trouble with the Union The following day, August 13,he went to the plant and offered Parker his back dues Parker refused to accept them, sayinghe was too late Wilson, however, went to the post office, obtained and sent on to the Union amoney order Many days later it was returned to him. On August 14 the Respondent receivedfrom the Union a written demand that both Wilson and Carter be discharged at once becau. etheywere"delinquent in the payment of the periodic dues." Also on August 14 Wilson wentto the plant, where a statement from him was obtained by George Hoesch, then personneldirectorAlthough this statement, in evidence, shows clearly that Hoesch was informed ofWilson's claim that his previous tender of periodic dues had been rejected because he wouldnot at the same time pay fines, the personnel director fired him on Monday, August 18, theday he was due to return from his vacation.Also on August 18, although still on sick leave, Carter managed to obtain $30, which hesent by money order to the Union It was neither acknowledged nor returned until after he wasdischarged by Hoesch, on September 2, the day hereturnedfrom sick leave As in the caseof Wilson, Hoesch fired Carter after getting from him a signed statement containing a simi-lar claim that his previous tender of dues had been rejected because unaccompanied by finesAn unfair labor practice charge, relating to the two dismissals, was served upon the Com-pany on November 4, and on November 12 both employees were offered reinstatement. It wasagreed by the parties at the hearing that remedial back pay, if any, should cover the periodfrom the discharges to November 12, 1952.As to the subsidiary, but important, issue of union dues, credible evidence establishes andthe Trial Examiner finds that at all times from December 1951, until its above-quoted letterof July 31, 1952, the Union, by its office girl, Parker, or its steward, Foster Washington, hadrefused to accept from either Wilson or Carter any periodic dues unless they paid, at thesame time, accumulated fines for failing to attend meetings. NATIONAL LEAD COMPANY, TITANIUMDIVISION551In late May 1952 the Union placed in the timecard rack i of Wilson, Carter,and other em-ployees cards showing the amounts of both fines and dues each owed to the Union,and at thesame time posted a notice in the plant to all members stating, in effect,that all who did notpay "these obligations"within the week"shall continue to be in bad standing and will not bepermitted to voteOn July 31,1952, for the first time since the execution of the new contract,the Union in-formed Wilson and Carter that it no longer demanded payment of both fines and duesB. ConclusionsGeneral Counsel, in his brief,ably argues three claims:(1) that by insisting upon bothfines and dues untilJuly 31,1952, the Union lost any contractual right to seek the dischargesfor failure to pay any dues before that date, (2) that in any event the Union could not demandthe discharges for failure to pay dues accrued before March 1952--under the expired con-tract;and(3) that having declared the employees to be no longer in "good standing," theUnion, by the 10-day notice of July 31,illegally deprived them of the statutory 30-day periodin which to become in good standingThe TrialExaminer considers it unnecessary here to appraise the merit of the argumentas to point (2)There is merit to General Counsel's position as to points(1) and(3).As the Board has longheld,the amended Act does not countenance discharge of any employee because of failure topay fines.2Until July 31 the Union had tainted its legal right to demand period dues with theillegal condition of simultaneous payment of fines and by maintaining that stand the Unionforfeited any contractual or legal right to demand summary discharge.Since May 1952, both employees had been, by the Union's own announcement,in bad stand-ing and deprived of the right to vote.On July 31,therefore,when the illegal demand for fineswas first withdrawn,they were in the same position as new,nonmember employees,and bothby the contract and the Act could not lawfully be discharged until the expiration of the 30-dayperiod,and then only in the event they declined to tender the current month's dues.Whatevermay be a labor organization's right under its bylaws to impose fines, or in any other forum tocollect them, the Act places specific restrictions upon both the employer and the union as tounion requirements which may be permissible conditions of employment.in summary,theTrial Examiner concludes and finds that the Respondent Company dis-criminated,and the Respondent Union caused it so to discriminate,against employees Wilsonand Carter because their membership in the Union had been terminated on grounds other thantheir failure to tender the periodic dues and the initiation fees uniformly required by theUnion as a condition of acquiring or retaining membership therein, and that by such conductthe Respondents interfered with, restrained,and coerced employees in the exercise of rightsguaranteedby the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connectionwith the operations of the Respondent Company described in section I, above, have a close,intimate and substantial relation to trade,traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerceV.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, the Trial Exam-iner will recommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Wilsonand Carter have been offered reinstatement.The Union has notified the Company inwriting that it has no objection to reinstatementwithfull rights and privileges.There re-mains the matter of back pay.Itwill be recommendedthatthe Respondents jointly andseverally make the said employees whole for any loss ofpay byreason of the discriminationagainst them by payment to each of them of asum of moneyequalto that which he would nor-mally have earned as wages from the respective dates of discriminationto November 12,2 Pen and Pencil Workers Union,91 NLRB 883. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD1952, less his net earnings during said period and less such other sums as would normallyhave been deducted from his wages for deposit with State and Federal agencies on account ofsocial security and other similar benefits. The amount of back pay due shall be computed inaccordance with Board policy set out in F. W. Woolworth Company, 90 NLRB 289.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1Chemical Workers' Basic Union, Local No. 1744, Affiliated with the Brotherhood ofPainters, Decorators and Paperhangers of America, A. F.L., is a labor organization withinthe meaning of Section 2 (5) of the Act2.By discriminating in regard to the hire and tenure of employment of C, C. Wilson andS.J.Carter for nonmembership in the above-named Union when it had reasonable groundsfor believing that such membership had been terminated for reasons other than failure totender periodic dues and initation fees, the Respondent Company has engaged in and is en-gagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with,restraining,and coercing the aforesaid employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Company has engaged in andis engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4By causing the Respondent Company to discriminate against the aforesaid employeesin violation of Section 8 (a) (3) of the Act, the Respondent Union, has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing said employees the Respondent Union has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.6The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication ]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILL NOTencourage membership in Chemical Workers' Basic Union,Local No1744,affiliatedwith the Brotherhood of Painters,Decorators and Paperhangers ofAmerica,A.F.L., orin any other labor organization of our employees,by dischargingany of our employees or by discriminating against them in any other manner in regardto their hire or tenure of employment,or any term or condition of employment,exceptto the extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT inany like or related manner interfere with, restrain,or coerce ouremployees in the exercise of the rights guaranteed in Section7 of the Act,except to theextent that such rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized by Section 8 (a) (3) of the Act.WE WILL makewhole C. C. Wilson and S. J. Carter for any loss of pay suffered as aresult of the discrimination against them.All our employees are free to become,remain, or to refrain from becoming or remaining,members of the above-named Union or any other labor organization,except to the extent thatthis right may be affected by an agreement authorized by Section 8 (a) (3) of the Act.NATIONAL LEAD COMPANY,TITANIUMDIVISION,Employer..............................(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, and mustnot be altered, defaced, or covered by any other material DAZEY CORPORATIONAPPENDIX BNOTICETO ALL MEMBERS OF CHEMICAL WORKERS' BASICUNION, LOCAL NO. 1744 AFFILIATED WITH THEBROTHERHOOD OF PAINTERS, DECORATORS, ANDPAPERHANGERS OF AMERICA, A.F.L., AND TO ALLEMPLOYEES OF NATIONAL LEAD COMPANY, TI-TANIUM DIVISION553Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILL NOTcause or attempt to cause National Lead Company,Titanium Division,itsofficers,agents, successors,or assigns,to discharge or otherwise discriminateagainst its employees in regard to their hire or tenure of employment,or any term orcondition of employment,to encourage membership in our labor organization in violationof Section 8 (a) (3) ofthe Act.WE WILL NOTin any like or related manner restrain or coerce employees of NationalLead Company,TitaniumDivision,itssuccessors or assigns,in the exercise of therights guaranteed in Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.WE WILL make C. C. Wilsonand S. J. Carter whole for any loss of pay they may havesuffered because of the discrimination against them.CHEMICAL WORKERS' BASIC UNION, LOCAL 1744,Affiliatedwith the BROTHERHOOD OF PAINTERS, DECORATORSAND PAPERHANGERS OF AMERICA, A.F.L.,LaborOrganization.Dated ................By..............................................................................................(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date hereof,and mustnot be altered,defaced,or coveredby any othermaterial.DAZEY CORPORATIONandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT NO. 9, AFL. Case No. 14-CA-884. August 4, 1953DECISION AND ORDEROn April 23, 1953, Trial Examiner Albert P. Wheatley is-sued his Intermediate Report in the above-entitled proceeding,finding that although the Respondent had violated Section 8 (a)(1) of the Act, the record as a whole does not warrant the is-suance of a remedial order. He also found that the Respondenthad not engaged in other unfair labor practices, as allegedin the complaint, and recommended that the complaint be dis-missed in its entirety, as set forth in the copy of the Inter-mediateReport attached hereto. Thereafter, the General106 NLRB No. 84.